Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

101 Rejection:
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
                An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)).

Step 1 – Statutory Category
                Claims 1-6 are directed towards a series of mental processes for determining a model, as well as comparing data and is therefore a process.

Step 2A, Prong One — Recitation of Judicial Exception

     Claims 1-6 are directed to a method of determining a model of density distribution. However, no particular sensor, controller, or processor such as an evaluation device for performing all the determining/compiling steps appears to be recited in the instant claims. Rather, it appears the various steps of “determining/compiling” are evaluations and judgements that may be performed in the human mind. It is determined that the recited claims recite mental processes e.g., in claim 1: the steps of “determining local electron density data,” “determining local resolution accuracy,” “determining functions for interpolation,” “compiling the model;” in claim 5: “determine functions for interpolations are localizing basis functions;” in claim 6: “determining correction data” –these are all observations, evaluations, judgments, or opinions regarding whether data, e.g. “density data,” “accuracy,” and “model” are within a range or if it satisfies a set of parameters or modulated by a function; and, as such, they are mental processes that are performed in the human mind and therefore amount to an abstract idea. The Office has laid out the evidence from Applicant’s disclosure regarding the recited claims reciting an abstract idea under the 2019 Guidance, these observations, evaluations, judgements, and opinions fall within the “mental process” grouping. Accordingly, claims 1-6 recite an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the observation evaluation, judgement, and opinion of data by a general purpose computer, e.g., the recited “evaluation device” in apparatus claim 7. Applicants claims 1-6 appear to claims 1-6 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
                If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
     Here, apart from the claimed mental process operations (e.g., in claim 1: the steps of “determining local electron density data,” “determining local resolution accuracy,” “determining functions for interpolation,” “compiling the model;” in claim 5: “determine functions for interpolations are localizing basis functions;” in claim 6: “determining correction data”), the only additional elements recited in claims 1-6 are the additional steps of “earth satellites,” “provision sites,” and “receivers” (claim 1), “receiver” (claim 2), “provision sites” (claim 3), “vehicles” (claim 4), “receivers” (claim 6). These additional limitations, merely recites generic apparatus that can perform analysis of information or data. As such, the additional limitations are insignificant extra-solution activity to the judicial exception. Accordingly, these elements do NOT integrate the judicial exception into a practical application of the exception. It has been determined that all claim elements are directed to the mental processes and do not result in an improvement in the functioning of the computer 

Step 2B — Inventive Concept
For Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

The method recited in Claims 1-6 merely uses a computer system including generic components (“earth satellites,” “provision sites,” and “receivers” (claim 1), “receiver” (claim 2), “provision sites” (claim 3), “vehicles” (claim 4), “receivers” (claim 6)) as a tool to perform the abstract idea (the observations, evaluations, judgements associated with comparing density data and determining if said data fall within ranges or within guidelines or assessing their distributions based on functions). The application of the abstract idea using generic computer components (“receiver” in claim 1) does not transform the claims into a patent-eligible application of the abstract idea and does not result in an improvement in the functioning of the computer or another technology. 

     As set forth above it has been concluded that Claims 1-6 do NOT include additional elements (“earth satellites,” “provision sites,” and “receivers” (claim 1), “receiver” (claim 2), “provision sites” (claim 3), “vehicles” (claim 4), “receivers” (claim 6)) that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. Applicant’s disclosure does not provide evidence that the additional element(s) recited in Claims 1-6 (e.g. the “earth satellites,” “provision sites,” and “receivers” (claim 1), “receiver” (claim 2), “provision sites” (claim 3), “vehicles” (claim 4), “receivers” (claim 6)) are sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows: It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).
     As recited above, apart from the limitations that recite an abstract idea, the additional elements in the recited claims are the steps of “earth satellites,” “provision sites,” and “receivers” (claim 1), “receiver” (claim 2), “provision sites” (claim 3), “vehicles” (claim 4),  “receivers” (claim 6) merely recites insignificant extra-solution activity to the judicial exception. Also, the methods in the recite claims merely uses a computer system including generic components (“receiver” in claim 1) as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. Accordingly, Claims 1-6 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, are rejected under 35 USC 102(a)(1) as being anticipated by Wenjing et al. “Multi-scale ionosphere model with data-adapted spatial resolution” (as provided by Applicant’s IDS).  
 
     As to claim 1, Wenjing teaches a method for determining a model of an electron density distribution in Earth's atmosphere in order to correct time-of-flight measurements of signals that are transmitted by earth satellites for position determinations with signal receivers (esp. c.f. pg.1 lines 20-22), the method comprising: determining local electron density data of provision sites (esp. c.f. pg.1 lines 20-22, which shows regional VTEC model based on VTEC observations of claim 2, Wenjing teaches the method as claimed in claim 1, wherein the provision sites respectively include at least one dual-frequency signal receiver (esp. c.f. pg.1 lines 20-22, the receivers are 2-frequency signal receivers e.g. L1/L2 receivers that are stationary and located on satellites).As to claim 3, Wenjing teaches the method as claimed in claim 1, wherein the determination of the local electron density data includes determining local electron density distributions of stationary provision sites and/or mobile provision sites (esp. c.f. pg.1 lines 20-22, the receivers are 2-frequency signal receivers e.g. L1/L2 receivers that are stationary and located on satellites).As to claim 4, Wenjing teaches the method as claimed in claim 3, wherein the mobile provision claim 5, Wenjing teaches the method as claimed in claim 1, wherein the determined functions for interpolation are localizing basis functions (esp. c.f. pg.1 lines 13-22 teaching localizing base functions specifically the interpolating B-spline functions).As to claim 6, Wenjing teaches the method as claimed in claim 1, further comprising: determining correction data provided to a multiplicity of GNSS signal receivers with the model of the electron density distribution (esp. c.f. pg.1 lines 1-6).As to claim 7, Wenjing teaches a device for determining a model of an electron density distribution (esp. c.f. pg.1 lines 20-22), comprising: an evaluation device configured to determine the model of the electron density distribution in Earth's atmosphere in order to correct time-of-flight measurements of signals that are transmitted by earth satellites for position determinations with signal receivers by (esp. c.f. pg.1 lines 1-22): determining local electron density data of provision sites (esp. c.f. pg.1 lines 20-22, which shows regional VTEC model based on VTEC observations of geodetic satellite receivers); determining a local resolution accuracy as a function of the determined local electron density data of the provision sites (esp. c.f. pg.1 lines 12-13, which shows resolution of regional VTEC ionospheric model adapted to input data accuracy); determining functions for interpolation of a distribution of the determined local electron density data of the provision sites as a function of the determined local resolution accuracy (esp. c.f. pg.1 lines 13-17, which shows accuracy of interpolating B-spline functions determined in dependence claim 8, Wenjing teaches the method as claimed in claim 1, wherein a computer program is configured to carry out the method (see pg.1 lines 1-22).As to claim 9, Wenjing teaches the method as claimed in claim 8, wherein the computer program is stored in a machine-readable storage medium (pg.1 lines 1-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646